Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 15 September 2022. The terminal disclaimer filed on 15 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 17/198,517 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the provisional obviousness-type double patenting rejection is withdrawn. Applicant's arguments with respect to the art rejection have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4301539.
This reference teaches a ferrite sintered magnet having the formula A1-xRx(Fe12-yMy)zO19, where M can be Co; A is Sr and optionally at least one of Ba, Ca and Pb; R is La and optionally Bi or another rare earth element; x is 0.12-0.33, y is 0.12-0.25, and z is 0.975-1.025. The taught A and R components suggest those claimed in this application. The calculated value of yz and (12-y)z are 0.117-0.256 and 11.456-12.474, respectfully. These calculated ranges and the taught x range overlap the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the magnet of claim 1. The reference teaches, in paragraphs 59 and 60, the taught sintered magnet can be used in motors, which are rotating electric machines and thus the reference suggests the machine of claim 6. 
Paragraphs 31-36 teaches the sintered magnet can further contain 0.77-1.61 wt% SiO2 and CaO, up to a wt% of aluminum oxide or Al2O3 and up to 5 wt% chromium oxide. The taught amount of Al2O3 overlaps the range of claim 4. One of ordinary skill in the art would expect that the chromium oxide to have the formula Cr2O3, since that form of chromium oxide is that having the most stable oxidization state chromium, absent any showing to the contrary. This range overlaps that of claim 5. Pargraph 31 teaches the ratio of Ca to Si is 1.3-2, which means that the calculated individual amounts of SiO2 and CaO are, respectfully, 0.27-0.7 wt% and 0.44-1.22 wt%, which overlap the ranges of claims 1 and 2. There is no teaching that the taught ferrite contains BaO and thus it suggests the claimed 0% BaO of claim 3.  Thus the reference suggests the magnet of claims 1-5. 
Response to Arguments
Applicants’ arguments have been considered but are not convincing. Applicants argue that the claimed ranges Mc, yz and (12-y)z are critical which means they produce unexpected results in the claimed ferrite sintered magnet. The examples do not show that the argued ranges are critical for the claimed ferrite since the examples require the presence of silica, alumina, barium oxide and Cr2O3 in addition to Cao and the claimed M-type ferrite while the claims only require the presence of CaO (clm 1, 6 and 7), CaO and silica (claim 2), CaO and BaO (clm 3), CaO and aluminum (clm 4), and CaO and Cr2O3(clm 5). Thus the examples are not commensurate in scope with the claims and thus do not show the argued ranges are critical for the claimed ferrite. Furthermore, there is no showing that the affects if the amounts of cobalt, iron and CaO with respect to the argued magnetic properties is unexpected.  It is noted that the reference teaches the presence of CaO and Co has the same effect as that disclosed by and argued by applicants in paragraphs 12, 20, 29, 32 and 41. Thus the argued improvements are not unexpected. The rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/3/22